Citation Nr: 1227198	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  05-30 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2007, and again in September 2010, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  The matter has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The evidence on the questions of whether the Veteran's claimed in-service stressful event occurred, and whether such stressful event is related to fear of hostile military or terrorist activity, is at least in relative equipoise.

2.  The Veteran currently has PTSD related to his in-service stressful event.

3.  The Veteran has depressive disorder secondary to his PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD, to include secondary depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310, 4.125(a) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for PTSD, and depression as secondary to PTSD, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b).  If the veteran did not serve in combat, alleged stressors must be corroborated by service records or other credible supporting evidence.  C.F.R. § 3.304(f) (2011); Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to liberalize, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving the "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The regulatory revision is applicable to claims for service connection for PTSD that were, among other eligibility factors, appealed to the Board before July 13, 2010, but not decided as of that date.  Id.  As such, the Veteran's claim is affected by the amended regulation.

The amendment indicates that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's active service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As reflected in a statement received in August 2006, the Veteran claims the in-service stressor of having shot three Panamanian nationals while trying to prevent burglaries that had been occurring, after believing that his partner had been shot by such persons, while serving as a military policeman at Fort Clayton.  Specifically, the Veteran has stated that after being drafted into service in October 1966, he was assigned to be a military policeman and sent to the 534th Military Police Company, Fort Clayton, Canal Zone.  He stated that he was assigned to highly specialized physical security detail, and was placed in charge of the Physical Security Team due to a shortage of man power.

The Veteran further stated that in the last month of 1967 there were a number of burglaries in the housing areas of the Fort Clayton Canal Zone, and that the perpetrators were Panamanian nationals who would enter the military post by cutting a hole in the chain-link perimeter fence at night.  The Veteran asserts that in November or early December, he was ordered to take a shotgun and the security team and take care of the problem.  The Veteran stated that one night he and another soldier staked out a hole in one of the fences, and that just past 2:00 AM the Veteran saw three men approaching a house who disappeared out of his sight.  He heard a scream from the other soldier, followed by a shotgun blast, and then silence.  The Veteran stated that, at that point, he figured the men had taken the shotgun away from the other solder and killed him.  He stated that the three men then ran out from behind the house toward the Veteran, that he waited until the range was right and then fired one shot into each man until each man went down.  He then saw the other soldier, who told the Veteran that he had screamed and fired a warning shot because the three men had seen him.

The Veteran further stated that he called for the Staff Duty officer and the on-duty Military Police Supervisor, that the Military Police Supervisor and other officers arrived within minutes, and that the Veteran and the other soldier were transported back to Military Police headquarters and then the 534th barracks.  The Veteran stated that he was told by his supervisor that the three men he shot were okay, and that he was not to mention the incident again to anyone inside or outside of the company.  The Veteran stated, however, that he knew that the three men he shot were not okay, and that he did not know what had happen to them.  

The Veteran's service records reflect that he served as a Military Policeman with the 534th Military Police Company in Fort Clayton, Panama Canal Zone, from June 1967 to September 1968.

VA treatment records beginning in July 2003 reflect diagnoses of chronic PTSD.  July 2003 VA treatment records reflect that the Veteran reported symptoms of anxiety since entering the military, and that, as a draftee, he spent two years in Panama where he was in the security detail for a number of training centers for the Special Forces for Vietnam.  The Veteran reported that he had killed three Panamanian nationals while there and had never dealt with those deaths. 

In support of his claim, the Veteran submitted photographs that he asserts were taken by a military photographer during his service at Fort Clayton to be used to develop a burglary prevention program.  The Veteran asserted that the photographs were taken of a house that had been burglarized three days before the alleged shooting incident in the same housing area.  The photographs appear to show a hole cut in a chain-link fence, and scenes of a burglarized house on the outside and inside.

The Veteran also submitted a statement, received in August 2005, purportedly from a service comrade, A.B. The statement indicates that A.B. remembered the Veteran and the other soldier talking about the incident of the Veteran shooting a Panamanian kid who was trying to break into civilian quarters on or near Fort Clayton.  A.B. stated that he had been on military leave in the United States at that time, sometime in December 1967, and that A.B. had gone on several of those stakeouts but never saw anyone.  

In January 2010, the RO submitted a request to the U.S. Army and Joint Service Records Research Center (JSRRC) to search for documentation to verify the Veteran's alleged stressor.  In January 2010, the JSRRC responded that it had coordinated its research with the National Achieves and Records Administration (NARA) and the National Records Center (NRC), and that neither was able to locate unit records of the 534th Military Police Company for 1967.

In January 2010, the RO requested from the National Personnel Records Center (NPRC) Morning Reports submitted by the 534th Military Police Company for 1967 that might verify the Veteran's alleged stressful event.  In February 2010, the NPRC responded that the allegation had been investigated and that no remarks were found regarding the incident in reports from the 534th Military Police Company from November 1967 to January 15, 1968. 

In December 2010, the RO again requested that JSRRC attempt to verify the Veteran's claimed stressor through documented information from radio logs or desk blotters of the 534th Military Police Company regarding the incident, as these were the sources identified by the Veteran as most likely containing information regarding the incident.  In January 2011, the JSRRC responded that it had researched the available records and were unable to document the incident described by the Veteran, and had also coordinated its research with the Public Affairs Office of the United States Southern Command in Miami, Florida, but that, at the time, they were unable to document the incident described by the Veteran.  The JSRRC also reiterated that it had previously coordinated its search with the NARA and NRC, and that neither was able to locate unit records for the 534th Military Police Company.  

In January 2011 the RO made a formal finding of lack of information required to corroborate the stressor associated with the Veteran's claim for PTSD, citing its attempts to verify the stressor with the JSRRC and NPRC.

In February 2011, the Veteran was afforded a VA examination for PTSD.  The report of the examination reflects that the Veteran reported his in-service stressor to the examiner, and after examining the Veteran and reviewing the Veteran's claims file, the VA examining psychologist diagnosed PTSD, delayed onset, and depressive disorder, not otherwise specified.  The examiner stated that, considering the Veteran's reported stressor and given the nature, onset, and course of the Veteran's PTSD symptoms, it was reasonable to conclude that the Veteran's PTSD was caused by or the result of the stressor he experienced while in military service.  The examiner further stated that, in addition to PTSD, the Veteran also met the criteria for depressive disorder, not otherwise specified, and that this condition was secondary to PTSD.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for PTSD, to include secondary depressive disorder, must be granted. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's claimed stressor of having shot three Panamanian nationals while trying to prevent burglaries that had been occurring, after believing that his partner had been shot by such persons, is related to fear of hostile military or terrorist activity.  Applying a broad and liberal interpretation of the pertinent regulations, the Board finds that the Veteran's claimed in-service stressor involved a situation in which he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from small arms fire.  

The February 2011 VA examining psychologist, moreover, confirmed that such stressor was adequate to support a diagnosis of PTSD, and that the Veteran's PTSD symptoms were related to the claimed stressor.  Also, the stressor claimed by the Veteran is consistent with the places, types, and circumstances of the Veteran's service as a Military Policeman with the 534th Military Police Company at Fort Clayton.  As the record does not reflect clear and convincing evidence to the contrary, the Board finds that the occurrence of the claimed in-service stressor has been established for the purposes of 38 C.F.R. § 3.304(f).  Furthermore, the competent medical evidence of record reflects a diagnosis of PTSD and the opinion that such PTSD is related to the Veteran's in-service stressor.  Therefore, the criteria for service connection for PTSD have been met in this case. 

The Board notes that the Veteran's claimed stressor has not been verified by any documented records, despite attempts by the RO, JSRRC, and NPRC to verify the event as described by the Veteran.  However, such attempts have also not yielded any documentation specifically contradicting the Veteran's account of his in-service stressful event.  In this regard, the Board notes that, while the JSRRC searched for documentation to verify the Veteran's alleged stressor, including coordinating its research with the NARA and NRC, it was noted that unit records of the 534th Military Police Company for 1967 were unable to be located; it was not found that such unit records were located but did not indicate that the Veteran's alleged stressful event occurred.  Moreover, the Board notes that the Veteran has submitted some evidence to substantiate the occurrence of his stressors, including photographs that appear to show a hole cut in a chain-link fence and scenes of a burglarized house, and the August 2005 statement from A.B. indicating that A.B. went on several of the stakeouts described by the Veteran and remembered talking about the shooting incident alleged by the Veteran.  

Given the above, the Board finds that the evidence on the question of whether the Veteran's in-service stressful event occurred is at least in relative equipoise.  Moreover, the medical evidence of record reflects that the Veteran also has depressive disorder secondary to his PTSD.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD, to include secondary depressive disorder, have met.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.

The Board notes that VA treatment records reflect other psychiatric diagnoses, such as mood disorder.  However, the February 2011 VA examining psychologist performed the most thorough mental health examination of the Veteran of record, and is the only such examiner to have noted a review of the entire claims file.  Thus, the Board finds the diagnoses of the February 2011 VA examiner to be the most persuasive evidence of record as to the nature of the Veteran's psychiatric disability.  Accordingly, the Board finds that service connection for psychiatric disability other than PTSD or depressive disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against entitlement to service connection for any other psychiatric disorder, that doctrine is not applicable.  Id.  


ORDER

Service connection for PTSD, to include secondary depressive disorder, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


